Citation Nr: 1143677	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

Although the Veteran originally submitted a claim of entitlement to service connection for bilateral hearing loss, in November 2009, the Board separated his claim into two issues:  right ear hearing loss and left ear hearing loss.  In the November 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for left ear hearing loss because the evidence did not demonstrate a current diagnosis for VA compensation purposes.  The Board then remanded the Veteran's claim of entitlement to right ear hearing loss for further development, to include affording the Veteran another VA audiological examination.  This claim has been remitted to the Board for further appellate review.  As such, the only issue currently pending before the Board is the Veteran's claim of entitlement to service connection for a right ear hearing loss.


FINDING OF FACT

The Veteran's current right ear hearing loss is not related to his active duty service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the claim at issue herein, the RO's letters, dated in October 2004, February 2005, and March 2006, advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was readjudicated in the March 2007, May 2007, September 2010, and August 2011 Supplemental Statements of the Case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA examination in December 2004 and in January 2010 to determine the presence of right ear hearing loss and, if any present, the etiology and severity thereof.  The January 2010 VA examiner did not address all of the salient etiological questions and, thus, was requested to provide a supplemental opinion, which was rendered in June 2010.  Viewing the January and June 2010 examinations together, the examiner reviewed the Veteran's relevant records, considered the Veteran's statements, and performed a thorough physical and audiological examination.  As such, the Board finds that the January 2010 VA audiological examination, with June 2010 addendum, was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The January and June 2010 examiner did not address the functional effects of the Veteran's right ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To date, the Veteran has not advanced an argument that the January and/or June 2010 audiological examinations were deficient in any respect or that he was prejudiced thereby.  Id. 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from June 1963 to June 1967.  In September 2004, he submitted a claim of entitlement to service connection right ear hearing loss, which was denied in a May 2005 rating decision.  In November 2009, the Board remanded the Veteran's claim for further development, to include affording him another VA audiological examination.  The Veteran underwent a VA audiological examination in January 2010, and a supplemental opinion from the January 2010 VA examiner was obtained in June 2010.  Thereafter, the RO readjudicated and denied the Veteran's claim in September 2010 Supplemental Statement of the Case.  The RO sent a copy of the September 2010 Supplemental Statement of the Case to an incorrect address and, thus, the Veteran never received notice thereof.  Consequently, in June 2011, the Board remanded the Veteran's claim in order for the RO to send the Veteran a copy of the September 2010 Supplemental Statement of the Case.  While in remand status, despite not receiving any new evidence, the RO readjudicated and denied the Veteran's claim in an August 2011 Supplemental Statement of the Case.  The RO sent the Veteran a copy of the August 2011 Supplemental Statement of the Case to the Veteran for notification purposes and to provide him the opportunity to respond.  The RO then remitted the Veteran's claim to the Board for further appellate review.  Given that the purpose of the Board's June 2011 remand was to ensure that the Veteran received notice of and had the opportunity to respond to the most recent adjudication of his claim, the Board finds that RO substantially complied with the June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although directed to in the June 2010 remand, the RO did not need to specifically provide the Veteran a copy of the September 2010 Supplemental Statement of the Case in order to comply.  Further, the Board finds that the January 2010 VA audiological examination, with June 2010 addendum, also substantially complied with the November 2009 Board remand.  Id.  As such, a remand for corrective action is not required.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A June 1963 enlistment examination did not demonstrate any complaints of or treatment for right hearing loss.  An audiological examination showed right ear puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  No diagnosis of right ear hearing loss was rendered, and the Veteran was deemed qualified for enlistment.  A contemporaneous report of medical history demonstrated that the Veteran denied then or ever having ear trouble.  The Veteran stated that he was "very sick" when he was six years old in 1951.  In the physician's summary section of the report, it was noted that the Veteran had the measles in 1951.  

According to an April 1964 report of medical history, the Veteran endorsed then, or at some point, having ear, nose, or throat trouble.  In the physician's summary section of the report, no reference was made to ear trouble or hearing loss.

A September 1964 air conduction audiogram revealed right ear puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
25 (35)
30 (40)
25 (30)

Based on these results, the diagnosis was moderate conductive type hearing loss, right ear.  The medical professional opined that there was a possibility of fluid present behind the Veteran's tympanic membrane.  

Five days later, a physical examination revealed that the Veteran's tympanic membranes were "somewhat retracted."  Another air conduction audiogram demonstrated the following right ear puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)
15 (25)
5 (10)

No diagnosis of right ear hearing loss was rendered.  In February 1966, the Veteran underwent audiological testing that revealed right ear puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
5 (15)
10 (5)

Significantly, the Veteran reported falling and hitting his ear on a concrete step when he was four or five years old; right ear versus left ear was not specified.  He stated that the injury resulted in a "lack of hearing for approximately six weeks."  Further, he indicated that his prior jobs included highway construction, "dynamiter," and "driller."  He denied a history of a head injury with loss of consciousness and a family history of hearing loss before the age of 50.

A July 1966 PULHES profile demonstrated that the Veteran's "hearing and ears" were assigned a "1," and that he had previously been assigned a "1" on an unstated date.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

According to a May 1967 discharge examination report, the Veteran reported that he was "unable to hear for six weeks in childhood, no trouble since."  An audiological examination demonstrated right ear puretone threshold, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
15 (25)
10 (20)
10 (15)

No diagnosis of right ear hearing loss was rendered.  Further, the Veteran did not complain of or receive treatment for right ear hearing loss.  In a contemporaneous report of medical history, the Veteran endorsed hearing loss at that time or at some point in the past.  In the physician's summary section of the report, it was noted that the Veteran was "unable to hear for 6 weeks in childhood, no trouble since."  No diagnosis of right ear hearing loss was rendered.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Veteran's June 1963 enlistment examination and his June 1963 report of medical history were silent as to right ear hearing loss.  Accordingly, the Veteran's hearing acuity is presumed sound at entrance into his military service.  Further, although the Veteran later reported an injury to his ear that resulted in hearing loss when he was a child, he stated that this hearing loss persisted for only six weeks.  Moreover, as demonstrated by his May 1967 discharge examination report, the Veteran stated that he experienced "no trouble" with his hearing subsequent to the resolution of his six-week period of hearing loss as a child.  Accordingly, the Board finds that the evidence of record does not clearly and unmistakably demonstrate that right ear hearing loss pre-existed the Veteran's active military duty service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  Consequently, the presumption of soundness has not been rebutted and, thus, the Veteran's claim is one for service connection.  38 U.S.C.A. § 1111.

In his September 2004 claim, the Veteran asserted that he was exposed to jet engine noise while serving as an Air Policeman.  Further, he indicated that his right ear hearing loss generally began during his military service, but did not provide a more specific date or time period.  Further, the Veteran denied any treatment for right ear hearing loss. 

A July 2004 private treatment report showed that the Veteran complained of "decreased" hearing; left versus right was not specified.  Among the impressions that followed the examination, right ear hearing loss was not included.

A separate private July 2004 treatment report demonstrated that the Veteran endorsed hearing loss in his left ear.  He claimed that he injured his left ear as a child and that said injury resulted in "permanent hearing impairment."  The impression was intermittent vertigo, suspect secondary to labyrinthine dysfunction, with previous history of left ear injury and hearing loss.

An August 2004 VA treatment report demonstrated that the Veteran experienced a recent cardiovascular accident.  He complained of feeling weak, "sort of dizzy," and could not hear with his right ear.  He said his symptoms started in July 2004, but had worsened in the previous two weeks.  The Veteran stated that he was previously informed that his right ear "look[ed] normal," and that no hearing test had been administered.  His past medical history was significant for hypertension; status post cardiovascular accident; tobacco abuse; uncontrolled, and non-insulin dependent diabetes mellitus.  After a clinical examination, a diagnosis of right ear hearing loss was not provided.

In a separate August 2004 VA treatment report, the Veteran asserted that he believed that he had "some" right ear "changes" that resulted in equilibrium problems.  No diagnosis of right ear hearing followed.

A September 2004 VA treatment report showed that the Veteran appeared for a follow-up appointment for his complaints of dizziness and hearing difficulties.   The Veteran reported "variation" in right ear hearing, saying that it was better the previous night and worse the day of this appointment.  An Ear, Nose, and Throat examination demonstrated that the Veteran's right tympanic membrane was mildly retracted.  The impression was "questionable component of Eustachian tube dysfunction," but the medical professional did not believe that such was sufficient to cause the degree of hearing loss present.  The diagnosis was vertebral-basilar cerebrovascular insufficiency, with probable brainstem ischemia or new or increased infarction, symptoms unchanged over the past few days.  There was a possible component of vertebral artery compression leading to lower flow and symptoms in the critical areas, but the association with various head positions and movement could just as well reflect altered vestibular function from completed cardiovascular accident.

An addendum to the September 2004 VA treatment report demonstrated that the Veteran underwent a magnetic resonance image scan.  The findings raised questions of right mastoiditis, but that this did not correlate well with the Veteran's lack of clinical otitis.  A follow-up clinic appointment was scheduled.

A VA treatment report dated later in September 2004 demonstrated a diagnosis of seasonal allergic rhinitis with Eustachian tube dysfunction.  It was indicated in the report that this was a "new" diagnosis, rendered as of August 2004.

A private September 2004 treatment report demonstrated that the Veteran was seen for a consultation for "fluctuating brain stem ischemic infarction."  The Veteran reported experiencing symptoms vertigo, ataxia, mildly-slurred speech, and right-sided hearing loss.  Following a computed tomography scan, the impressions were brain stem infarction, basilar artery stenosis, hypertension, and diabetes.

In December 2004, the Veteran underwent a VA audiological examination.  The Veteran reported bilateral hearing loss, with his greatest hearing difficulty occurring when he was in crowds and when background noise was present.  He endorsed the onset of hearing loss 15 to 20 years before this examination, marking sometime between 1984 and 1989.  The examiner told the Veteran of inservice treatment reports wherein hearing loss was shown.  Despite this, the Veteran maintained that he first noticed hearing loss 15 to 20 years prior to this examination.  The Veteran echoed previous reports of falling as a child and injury his left ear, causing hearing "difficulty," but that his hearing acuity subsequently improved.  The Veteran stated that his medical history was significant for strokes, diabetes, and elevated blood pressure, but denied a family history of deafness.  While on active duty service, the Veteran reported that he was exposed to noise from military aircraft and from firing small arms, such as M-16s and 30 caliber pistols.  He also endorsed post-service occupational noise exposure while working in a factory in the form of "air guns" and saws.  The Veteran stated that he also worked in a warehouse.  The examiner then reviewed the Veteran's inservice audiometric results.  An audiogram demonstrated right ear puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
20
15

Speech recognition testing using the Maryland CNC word list resulted in a score of 100 percent for his right ear.  Ultimately, the diagnosis was mild sensorineural hearing loss, right ear.  The examiner then opined that because the Veteran's discharge audiogram revealed normal right ear hearing and/or was within normal limits, "it is not likely that this hearing loss is related to his military service."

During a private medical examination, dated in January 2005, the Veteran reported having no service-connected health problems.  Further, he did not complain or report symptoms of right ear hearing loss.  A physical examination revealed that he was "somewhat" phono sensitive and that his ears were clear.  The diagnoses following this examination did not include right ear hearing loss.

According to a January 2006 VA treatment report, the Veteran denied a history of earaches, ear drainage, hearing loss, and tinnitus.

In March 2006, the Veteran testified at a hearing before the RO regarding his right ear hearing loss.  The Veteran testified that he served on active duty from June 1963 to June 1967, and that he did not have any problems with his hearing prior to his active duty service.  The Veteran then testified that, because he served in the Air Force, he was exposed to a lot of flight lines, including noise associated with military jet engines.  He stated that he was not provided ear protection.  The Veteran also asserted that he was exposed to small arms fires, but that he was provided hearing protection during such exposure.  He then testified that he "continued" to have problems with his hearing loss when he was discharged from service.  The Veteran then described the functional effects of his hearing loss, reported that his hearing loss was better on some days than others, and stated that his hearing loss had worsened since the December 2004 VA examination.

In January 2010, the Veteran underwent a VA audiological examination.  During the examination, the Veteran repeated his claimed inservice and post-service noise exposure.  He also reported injuring his left ear prior to his active duty service and that he had difficulty with left ear hearing as a result of this injury, but that it had improved since then.  He also then reported a then recent left ear infection that had since resolved, and a history of previous strokes, diabetes, and elevated blood pressure.  An audiological examination demonstrated right ear puretone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
15
20

Speech recognition testing using the Maryland CNC word list resulted in a score of 96 percent for the Veteran's right ear.  The examiner administered an otoscopic examination, immittance measuring, air and bone conduction measuring, and Strenger screenings.  The diagnosis was right ear sensorineural hearing loss.  The examiner then opined:

Based on the separation audiogram, it is not at least as likely as not that the [V]eteran's hearing loss is a result of noise exposure during his military service.

. . . . 

Exposure to either impulse sounds or continuous exposure can cause temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

In June 2010, the RO requested the VA examiner to provide an addendum to the January 2010 opinion.  The examiner reviewed the Veteran's claims file and exhaustively detailed the Veteran's inservice audiometric findings.  The examiner then opined as follows:

The [V]eteran's current sensory hearing loss is the right ear is not etiologically related to the temporary conductive hearing loss reported in 1964.  There is no conductive component to the [V]eteran's current hearing loss.  Furthermore, the mild conductive hearing loss on [September 3, 1964] recovered to normal sensitivity in the right ears [sic] and all audiograms completed after that exam[ination] show normal hearing bilaterally.  The [V]eteran's current right ear hearing loss is not related to the in-service findings of an upward shift in his puretone thresholds, because the upward shift in the right ear noted on [September 3, 1964] was due to middle ear dysfunction.  The [September 3, 1964] exam[ination] shows a mild conductive hearing loss in the right ear and normal hearing in the left ear.  Notes indicate the [V]eteran had possible middle ear fluid and a retracted right tympanic membrane - consistent with a conductive loss.  Although the [V]eteran's air conduction threshold's shifted on the [September 3, 1964] exam[ination], his bone conduction thresholds indicate normal sensory hearing in both ears.  There was not a permanent significant shift in hearing sensitivity, or upward shift in puretone thresholds, in either ear, over the course of military service.  The [V]eteran's in-service audiological results do not amount to chronic right ear hearing loss.

Citing to a medical study, the examiner then stated that:

One can expect a threshold change to vary from test to test by as much as 10 [decibels].  Therefore, for a threshold shift to be considered a significant change it must change by more than 10 [decibels].

Preliminarily, the Board finds that the December 2004 VA audiological examination is inadequate for purposes of determining service connection.  As such, the Board will not consider the December 2004 findings and/or opinions herein.  However, the Board will still consider the statements made by the Veteran during the examination.

The Veteran's service treatment record included one audiogram, dated in September 1964, that resulted in a diagnosis of mild conductive-type hearing loss, right ear.  Five days following this diagnosis, another audiogram demonstrated that his puretone thresholds were within normal limits.  Further, in July 1966, the Veteran was assigned a score of "1" for his hearing and ears PULHES profile, indicating a high level of fitness.  Moreover, upon service discharge in May 1967, an audiological examination again demonstrated that the Veteran's puretone thresholds were within normal limits.  Finally, based on a thorough review of the Veteran's claims file, the January 2010 VA examiner opined that the Veteran did not experience chronic, right ear hearing loss during his active duty service.  Based on the above, the Board finds that there is a reasonable basis to question whether the Veteran experienced chronic, inservice right ear hearing loss.

Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. § 3.303(b).  In other words, when the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The earliest evidence of record wherein the Veteran was treated for right ear hearing loss was dated many years after his service discharge.  Specifically, in July 2004, the Veteran complained of "decreased" hearing.  This more than 37-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  During the pendency of this appeal, however, the Veteran asserted that he "continued" to experience right ear hearing loss following his active duty discharge.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his symptoms since the alleged inservice injury.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Veteran's assertions that he continuously experienced right ear hearing loss since active service discharge are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of right ear hearing loss, the Board does not find this is credible.  Id. at 469.  

During the March 2006 RO hearing, the Veteran testified that he "continued" to experience symptoms of right ear hearing loss following his active duty discharge.  However, his May 1967 discharge examination, which included an audiological examination, did not demonstrate right ear hearing loss.  The May 1967 discharge examination report indicated that the Veteran reported that he experienced an ear injury as a child, which resulted in a temporary period of hearing loss, but that the hearing loss resolved and that he had "no trouble since."  Further, the May 1967 discharge examination report did not show that Veteran complained of or was treated for right ear hearing loss.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Significantly, during the December 2004 VA examination, the Veteran asserted that he did not notice right ear hearing loss until sometime between 1984 and 1989.  

During the pendency of this appeal, the Veteran asserted that he continuously experienced right ear hearing loss since his active service discharge and that he did not notice right ear hearing loss until 1984 at the earliest.  These statements are, at best, irreconcilable.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).

To the extent that the Veteran asserts that his current right ear hearing loss is related to his active duty service, the Board finds that the matter of the determination of the origin of hearing loss, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that relates the Veteran's right ear hearing loss to his active duty service or to any event therein.  The only competent etiological opinion of record was that of the January 2010 VA examiner, with the June 2010 addendum, which was negative to the Veteran's claim.  The Board finds that the January 2010 VA examiner's opinion, with June 2010 addendum, to be highly probative.  

Accordingly, service connection for right ear hearing loss is not warranted as the most probative evidence shows that the Veteran's current right ear hearing loss is not related to his military service, to include as due to noise exposure.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


